                                     OFFICE OF THE CLERK


PATRICIA S. DODSZUWEIT       UNITED STATES COURT OF APPEALS                        TELEPHONE
       CLERK                          FOR THE THIRD CIRCUIT                        215-597-2995
                                21400 UNITED STATES COURTHOUSE
                                        601 MARKET STREET
                                     PHILADELPHIA 19106-1790
                                                             June 11, 2020

Kate Barkman, Clerk of Court
United States District Court
2609 U.S. Courthouse
601 Market Street
Philadelphia, PA 19106-1796
                                      Re: Sims v. City of Philadelphia, et al.
                                          E.D. Pa. No. 2-12-cv-05486
Dear Ms. Barkman:

        Pursuant to Rule 4(d), Federal Rules of Appellate Procedure, and Rule 3.4, Third
Circuit Local Appellate Rules, we are forwarding the attached Notice of Appeal from the
Order (#30) entered 3/26/15 and Order (#46) entered 5/13/20 which was filed with this
office in error. See Rule 3(a)(1), Federal Rules of Appellate Procedure and Rule 3.4,
Third Circuit Local Appellate Rules. The notice was received in this Court on 6/8/20
and should be docketed as of that date.

       This document is being forwarded solely to protect the litigant=s right to appeal as
required by the Federal Rules of Appellate Procedure and Rule 3.4, Third Circuit Local
Appellate Rules. Upon receipt of the document, kindly process it according to your
Court's normal procedures. If your office has already received the same document,
please disregard the enclosed copy to prevent duplication.

        Pursuant to Rule 3(a)(1), Federal Rules of Appellate Procedure, a notice of appeal
must be filed with the Clerk of the District Court. This Court may not act on an appeal
until the notice has been docketed in the District Court and certified to this Court by the
District Court Clerk.

       Thank you for your assistance in this matter.

                                                      Very truly yours,

                                                 By: /s/ Patricia S. Dodszuweit
PSD/lld                                             Clerk
Enclosure
cc: Wessie Sims (w/out enclosure)
